149 F.3d 1188
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Richard James JONES, also known as Edward Sloss, Appellant.
No. 97-3923MN.
United States Court of Appeals, Eighth Circuit.
Submitted: April 15, 1998.Filed: April 27, 1998.

Appeal from the United States District Court for the District of Minnesota.
Before FAGG and HANSEN, Circuit Judges, and STROM,* District Judge.
PER CURIAM.


1
On appeal, Richard James Jones contends the district court failed to establish a factual basis for acceptance of Jones's guilty plea for carrying a firearm during and in relationship to a drug offense.  Contrary to Jones's view, the record shows that when Jones was stopped by the police, he was driving a car he had used during the day, a handgun was found in the console between the front seats, and at the time of his plea Jones admitted the handgun "was within readily accessible control by [him and he] also had crack cocaine on [his] body."  Thus, when the district court asked for Jones's plea, he admitted he was "actually guilty" of knowingly carrying a firearm in relation to a drug trafficking offense.  Having reviewed the record and the materials submitted by the parties, we see no error by the district court.  We also conclude that an extended discussion is unnecessary.  We thus affirm Jones's conviction.  See 8th Cir.  R. 47B.


2
A true copy.



*
 The Honorable Lyle E. Strom, United States District Judge for the District of Nebraska, sitting by designation